 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, effective as of the 28th day of October 2005 (the
“Effective Date”), by and between CARDIOGENESIS CORPORATION, a California
corporation (the “Company”) and MICHAEL J. QUINN (the “Executive”).
     WHEREAS, the Executive is presently serving as President and Chief
Executive Officer of the Company; and
     WHEREAS, the Company seeks to continue to employ the Executive and the
Executive seeks to continue to be employed by the Company; and
     WHEREAS, both parties desire that the terms and conditions of the
Executive’s employment with the Company be governed by the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
     1. Employment and Duties.
     The Company hereby continues to employ the Executive, as of the Effective
Date, and the Executive’s period of continuous employment for statutory purposes
began on October 16, 2000, and the Executive agrees upon the terms and
conditions herein set forth to continue to serve as President and Chief
Executive Officer of the Company and shall perform all duties customarily
appurtenant to such position. For so long as the Executive is employed by the
Company, the Executive shall devote his full business time to the performance of
his duties hereunder; and shall use his best efforts to promote and serve the
interests of the Company.
     2. Term of Employment. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the Effective Date and continue until
the fifth anniversary date of the Effective Date (unless sooner terminated in
accordance with Section 4 below). Thereafter, the Term shall automatically renew
for successive three-year periods (each a “Renewal Period”) until it is
terminated by either party giving the other a written notice of termination at
least thirty (30) days’ prior to the expiration of the Term or then current
Renewal Period.
     3. Compensation and Other Benefits.
     (a) Salary. The Company shall pay to the Executive an annual salary (the
“Salary”) at the initial rate of Three Hundred Ninety-Two Thousand Nine Hundred
Eighty-Five and No/Dollars ($392,985), payable to the Executive in accordance
with the normal payroll practices of the Company for its executive officers as
are in effect from time to time. The amount of the Executive’s Salary shall be
reviewed annually by the Board of Directors (the “Board”) in January of each
year during the Term and may be increased in the sole discretion of the Board or
the Compensation Committee of the Board. The Executive’s Salary shall not be
decreased without his prior written consent at any time during the Term.
     (b) Annual Bonus. During the Term, Executive shall be eligible to receive,
in addition to his Salary, a bonus (the “Bonus”) of up to One Hundred Percent
(100%) of the then-current Salary. The amount of such Bonus and any performance
standards or goals required to be attained in order to receive such Bonus shall
be set by the Board or the Compensation Committee of the Board. The Bonus shall
be declared on or before January 31 and paid not later than the end of the first
quarter following the year for which the Bonus is being paid.
     (c) Stock Options. Unless provided otherwise in the applicable stock option
award agreement or any amendment thereto:
          (i) Termination for Cause or Resignation without Good Reason. In the
event that the Executive ceases to be an employee of the Company because he is
terminated for Cause or resigns without Good Reason (as each such term is
defined below), the Executive shall be entitled to retain and exercise the
then-vested portion of all options for the remainder of their respective terms
as if he had remained an employee of the Company, but the unvested portion of
all options shall lapse.
          (ii) Acceleration of Vesting Upon Triggering Events. All stock options
to purchase shares of the Company’s Common Stock granted to Executive shall
become fully vested immediately upon the occurrence of any of the following
events (each a “Triggering Event”):

1



--------------------------------------------------------------------------------



 



  (1)   termination of Executive by the Company without Cause (defined in
Section 4(a) (ii) below); or     (2)   termination by Executive for Good Reason
(defined in Section 4(b)(ii) below); or     (3)   upon a Change of Control (as
defined below); or     (4)   upon Executive’s Death or Disability.

In addition, upon the occurrence of a Triggering Event, all vested stock options
then held by Executive shall remain exercisable for a period of twenty-four
months from the date of such Triggering Event. For purposes of this Agreement
“Change of Control” shall be deemed to have occurred if as a result of a tender
offer, other acquisition, merger, consolidation or sale or transfer of assets,
any person(s) becomes the beneficial owner of a total of fifty percent (50%) or
more of either the outstanding shares of Company’s stock or Company’s assets.
     (d) Life Insurance. During the Term, the Company shall maintain a term life
insurance policy on the life of the Executive for the benefit of the Executive’s
estate providing a benefit equal to Two Million Dollars ($2,000,000).
     (e) Expenses. The Company shall pay or reimburse Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred by Executive during the
Term in the performance of Executive’s services under this Agreement, provided
that Executive submits proof of such expenses.
     (f) Medical and Other Benefits. The Executive shall participate in any
Company life, medical or disability insurance plans, health programs, retirement
plans, fringe benefit programs and similar benefits that may be available to
other senior executives of the Company generally, on the same terms as such
other executives, to the extent that Executive is eligible under the terms of
such plans or programs as they may be in effect from time to time. Company will
provide coverage for Executive under the Company’s health benefits plan and will
pay 100% of the cost of spouse and dependent coverage.
     (g) Sale or Merger Incentive Payment. In the event that (i) all or
substantially all of the assets of the Company are sold to a third party or
(ii) of a Change of Control as defined above, then Executive shall concurrently
therewith be paid a one time “Sale or Merger Incentive Payment” equal to five
percent (5%) of the purchase price being paid by the acquiring party. Any Sale
or Merger Incentive Payment due to Executive shall be paid within thirty
(30) days following the closing date of any Change of Control or the sale of all
or substantially all of the assets of the Company to a third party.
     4. Termination of Employment. Subject to the notice and other provisions of
this Section 4, the Company shall have the right to terminate the Executive’s
employment hereunder, and he shall have the right to resign, at any time for any
reason or for no stated reason.
     (a) Termination for Cause; Resignation Without Good Reason.
          (i) If, prior to the expiration of the Term, the Executive’s
employment is terminated by the Company for Cause or if the Executive resigns
from his employment hereunder other than for Good Reason, he shall be entitled
to payment of the pro rata portion of his Salary through and including the date
of termination or resignation as well as any unreimbursed expenses. Except to
the extent required by the terms of any applicable compensation or benefit plan
or program or as otherwise required by applicable law, the Executive shall have
no rights under this Agreement or otherwise to receive any other compensation or
to participate in any other plan, program or arrangement after such termination
or resignation of employment with respect to the year of such termination or
resignation and later years, except as otherwise provided in the plans and
policies of the Company; provided, however, that Section 3(c) shall govern the
Executive’s stock options.
          (ii) Termination for “Cause” shall mean termination of the Executive’s
employment with the Company because of (A) willful, material or persistently
repeated non-performance of the Executive’s duties to the Company (other than by
reason of the incapacity of the Executive due to physical or mental disability)
after notice by the Board of such failure and the Executive’s non-performance
and continued, willful, material or persistent repeated non-performance after
such notice, (B) the indictment of the Executive for a felony offense, (C) the
commission by the Executive of fraud against the Company or any willful
misconduct that brings the reputation of the Company into serious disrepute or
causes the Executive to cease to be able to perform his duties, or (D) any other
material breach by the Executive of any material term of this Agreement.
     (b) Involuntary Termination.
          (i) If, prior to the expiration of the Term or Renewal Period, the
Executive’s employment with the Company is terminated:

2



--------------------------------------------------------------------------------



 



  (1)   by the Company without Cause; or     (2)   by the Executive for Good
Reason (as defined below); or     (3)   upon a Change of Control (as defined
above); or     (4)   upon Executive’s Death or Disability;

the Company shall continue to pay the Executive (or, if upon death, the
Executive’s designated beneficiary or estate) through the remainder of the Term
or then-current Renewal Period (the “Severance Period”) as if the Executive had
remained employed by the Company throughout such Severance Period:

  (1)   his Salary as described in Section 3(a) (subject to annual percentage
increases throughout the Severance Period relative to the salary percentage
increases granted to other senior officers of the Company);     (2)   his Bonus
as described in Section 3(b);     (3)   life insurance as described in Section
3(d) (unless Executive’s employment was terminated due to death);     (4)  
medical and other benefits as described in Section 3(f); and
    (5)   Sale or Merger Incentive Payment, if applicable, as described in
Section 3(g).

The treatment of the Executive’s stock options shall be governed by Section 3(c)
of this Agreement.
          (ii) Resignation for “Good Reason” shall mean resignation by Executive
because of (A) an adverse and material change in the Executive’s duties, titles
or reporting responsibilities, (B) a material breach by the Company of any term
of the Agreement, (C) a reduction in the Executive’s Salary or bonus opportunity
or the failure of the Company to pay the Executive any material amount of
compensation when due, (D) a relocation of the Executive’s principal place of
business without his prior written consent. The Company shall have 30 business
days from the date of receipt of such notice to effect a cure of the material
breach described therein and, upon cure thereof by the Company to the reasonable
satisfaction of the Executive, such material breach shall no longer constitute
Good Reason for purposes of this Agreement.
     5. Protection of the Company’s Interests.
     (a) No Competing Employment. For so long as the Executive is employed by
the Company or is receiving payments pursuant to Section 4(b) (such period being
referred to hereinafter as the “Restricted Period”), the Executive shall not,
without the prior written consent of the Board, directly or indirectly, own an
interest in, manage, operate, join, control, lend money or render financial or
other assistance to or participate in or be connected with, as an officer,
executive, partner, stockholder, consultant or otherwise, any individual,
partnership, firm, corporation or other business organization or entity that
competes with the Company by providing any goods or services provided or under
development by the Company at the effective date of the Executive’s termination
of employment under this Agreement.
     (b) Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of the Company. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company shall be and remain the property of the Company.
Upon the termination of his employment with the Company or upon the request of
the Company at any time, the Executive shall promptly deliver to the Company,
and shall not without the consent of the Board retain copies of, any written
materials not previously made available to the public, or records and documents
made by the Executive or coming into his possession concerning the business or
affairs of the Company.
     (c) Assignment of Developments. All “Developments” (as defined below) that
were or are at any time made, conceived or suggested by Executive, whether
acting alone or in conjunction with others, during Executive’s employment with
the Company shall be the sole and absolute property of the Company, free of any
reserved or other rights of any kind on the part of Executive. During
Executive’s employment and, if such Developments were made, conceived or
suggested by Executive during his employment with the Company, thereafter,
Executive shall promptly make full disclosure of any such Developments to the
Company and, at the Company’s cost and expense, do all acts and things
(including, among others, the execution and delivery under oath of patent and
copyright applications and instruments of assignment) deemed by the Company to
be necessary or desirable at any time in order to effect the full assignment to
the Company of Executive’s right and title, if any, to such Developments. For
purposes of this Agreement, the term “Developments” shall mean all data,
discoveries, findings, reports, designs, inventions, improvements, methods,
practices, techniques, developments, programs, concepts, and ideas, whether or
not patentable, relating to the activities of the Company of which Executive is
as of the date of this Agreement aware or of which Executive becomes aware at
any time during the Term.

3



--------------------------------------------------------------------------------



 



     (d) Secrecy. The Executive recognizes that the services to be performed by
him hereunder are special, unique and extraordinary in that, by reason of his
employment hereunder, he may acquire confidential information and trade secrets
concerning the operation of the Company, the use or disclosure of which could
cause the Company substantial losses and damages which could not be readily
calculated and for which no remedy at law would be adequate. Accordingly, the
Executive covenants and agrees with the Company that he will not at any time,
except in performance of the Executive’s obligations to the Company hereunder or
with the prior written consent of the Board, directly or indirectly disclose to
any person any secret or confidential information that he may learn or has
learned by reason of his association with the Company. The term “confidential
information” means any information not previously disclosed to the public or to
the trade by the Company with respect to the Company’s products, facilities and
methods, trade secrets and other intellectual property, systems, procedures.
     (e) Compliance. The Executive shall during the continuance of his
employment comply (and shall procure that his immediate family comply) with all
applicable rules of law, stock exchange regulations and codes of conduct
applicable to employees, officers and directors of the Company and the Company
for the time being in force in relation to dealings in the shares, debentures
and other securities of the Company or any unpublished share price sensitive
information affecting the securities of any other company with which the Company
has dealings (provided that the Executive shall be entitled to exercise any
options granted to him under any share option scheme established by the Company
or any member of the Company, subject to the rules of such scheme).
     6. Arbitration.
     (a) Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this section and the then most applicable rules
of the American Arbitration Association. Judgment upon any award rendered by the
arbitrator may be entered by any state or federal court having jurisdiction
thereof. Such arbitration shall be administered by the American Arbitration
Association. Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature. Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court pursuant to California Code of
Civil Procedure Section 1281.8, or any comparable provision, for provisional
relief, including a temporary restraining order or a preliminary injunction, on
the ground that the award to which the applicant may be entitled in arbitration
may be rendered ineffectual without provisional relief.
     (b) In the event the parties are unable to agree upon an arbitrator, the
parties shall select a single arbitrator from a list of nine arbitrators drawn
by the parties at random from the “Independent” (or “Gold Card”) list of retired
judges or, at Executive’s option, from a list of nine persons from the
Employment Panel and provided by the American Arbitration Association. If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
     (c) This agreement to resolve any disputes by binding arbitration shall
extend to claims against any parent, subsidiary or affiliate of each party, and,
when acting within such capacity, any officer, director, shareholder, employee
or agent of each party, or of any of the above, and shall apply as well to
claims arising out of state and federal statutes and local ordinances as well as
to claims arising under the common law. In the event of a dispute subject to
this paragraph the parties shall be entitled to reasonable discovery subject to
the discretion of the arbitrator. The remedial authority of the arbitrator shall
be the same as, but no greater than, would be the remedial power of a court
having jurisdiction over the parties and their dispute. The arbitrator shall,
upon an appropriate motion, dismiss any claim without an evidentiary hearing if
the party bringing the motion establishes that he, she or it would be entitled
to summary judgment if the matter had been pursued in court litigation. In the
event of a conflict between the applicable rules of the American Arbitration
Association and these procedures, the provisions of these procedures shall
govern.
     (d) Any filing or administrative fees shall be borne initially by the party
requesting arbitration. The Company shall be responsible for the costs and fees
of the arbitrator, unless Executive wishes to contribute (up to 50%) of the
costs and fees of the arbitrator. The prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs (including but not limited
to the arbitrator’s compensation), expenses, and attorneys’ fees.

4



--------------------------------------------------------------------------------



 



     (e) The arbitrator shall render an award and written opinion, and the award
shall be final and binding upon the parties. If any of the provisions of this
Section 6, or of this Agreement, are determined to be unlawful or otherwise
unenforceable, in whole or in part, such determination shall not affect the
validity of the remainder of this Agreement, and this Agreement shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that this Section’s
arbitration provisions are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.
     (f) Unless mutually agreed by the parties otherwise, any arbitration shall
take place in Orange County, California.
     7. General Provisions.
     (a) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that he shall not be entitled to
any other form of severance benefits from the Company, including, without
limitation, benefits otherwise payable under any of the Company’s regular
severance policies, in the event his employment hereunder ends for any reason,
and, except with respect to obligations of the Company expressly provided for
herein, the Executive unconditionally releases the Company and its subsidiaries
and affiliates, and their respective directors, officers, executives and
stockholders, or any of them, from any and all claims, liabilities or
obligations under this Agreement or under any severance or termination
arrangements of the Company or any of its subsidiaries or affiliates for
compensation or benefits in connection with his employment or the termination
thereof.
     (b) Tax Withholding. Payments to the Executive of all compensation
contemplated under this Agreement shall be subject to all applicable tax
withholding.
     (c) Notices. Any notice hereunder by either party to the other shall be
given in writing by personal delivery, or certified mail, return receipt
requested, in any case delivered to the applicable address set forth below:

         
If to Company:
  Cardiogenesis Corporation
26632 Towne Centre Drive, Suite 320
Foothill Ranch, California 92610
     
If to Executive:
  Michael J. Quinn
     
 
 
 

   
 
       

or to such other persons or other addresses as either party may specify to the
other in writing.
     (d) Limited Waiver. The waiver by the Company or the Executive of a
violation of any of the provisions of this Agreement, whether express or
implied, shall not operate or be construed as a waiver of any subsequent
violation of any such provision.
     (e) Amendment; Actions by the Company. This Agreement may not be amended,
modified or canceled except by written agreement of the Executive and the
Company.
     (f) Severability. If any term or provision hereof is determined to be
invalid or unenforceable in a final court or arbitration proceeding, (i) the
remaining terms and provisions hereof shall be unimpaired and (ii) the invalid
or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
     (g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington (determined without regard
to the choice of law provisions thereof).
     (h) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements and understandings of the parties with
respect to the subject matter hereof. Specifically, upon the execution of this
Agreement, the Employment Agreement dated September 27, 2001 between the Company
and Executive, together with any and all amendments thereto, shall automatically
terminate.

5



--------------------------------------------------------------------------------



 



     (i) Headings. The headings and captions of the sections of this Agreement
are included solely for convenience of reference and shall not control the
meaning or interpretation of any provisions of this Agreement.
     (j) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the day and year first written above.



                  Michael J. Quinn                     CARDIOGENESIS CORPORATION
                      By:           Print Name:  Kurt E. Wehberg        Title:  
Chairman of the Compensation Committee of the Board of Directors     

6